Citation Nr: 1317773	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  11-18 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for bilateral hearing loss, a left foot disability, and a right foot disability.

In October 2010, the Veteran filed a notice of disagreement with the denial of service connection for hearing loss, right and left foot disabilities, and right and left leg disabilities in the September 2010 rating decision.  The RO issued a statement of the case with regard to all five issues and the issue of entitlement to service connection for tinnitus in January 2011.  However, in his July 2011 substantive appeal, the Veteran indicated that he was only appealing the issues of entitlement to service connection for hearing loss, a right foot disability, and a left foot disability.  He has not submitted a substantive appeal to the issue of entitlement to service connection for tinnitus, or to the issues of entitlement to service connection for right or left leg disabilities.  Accordingly, the Board will not consider those issues because they are not on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left and right foot disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Bilateral hearing loss was not present in service or for years thereafter, and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist a Veteran in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In August 2009 and May 2010 letters, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The letters satisfied the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran was also notified of disability-rating and effective-date elements of the claim in the letters dated in August 2009, May 2010, and October 2010.

VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  That duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2012).  VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that the assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including VA treatment records.  The Veteran has not reported any private treatment.

The RO requested the Veteran's service medical records, but the National Personnel Records Center (NPRC) indicated that these records were missing and presumed destroyed by fire in 1973.  Destruction of service records creates a heightened duty on the part of VA to consider resolving reasonable doubt in favor of the claimant, to assist the claimant in developing the claim, and to explain a VA decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46 (1996).  

Where service department records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, the record contains the Veteran's service separation form showing that he served as a heavy machine gunner during World War II and the Board has accepted his reports of the circumstances of his service in this claim.

The Board finds that VA has complied with the notification and assistance requirements.  The appeal is thus ready to be adjudicated.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2012).

an alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2012).  The theory of continuity of symptomatology can be used only in cases involving those disabilities explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  38 U.S.C.A. 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Once evidence is determined to be competent, the Board must then determine whether that competent evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994)

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  However, that does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Sensorineural hearing loss is subject to service connection based upon continuity of symptomatology as an organic disease of the nervous system.  38 C.F.R. § 3.309(a) (2012).  Any other form of hearing loss, such as conductive hearing loss, is not subject to service connection based upon continuity of symptomatology.  Accordingly, the Veteran's claims of continuity of symptomatology have been considered and addressed.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Furthermore, where hearing loss that is an organic disease of the nervous system manifested to a compensable degree within one year following separation from service, service connection shall be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

The Veteran contends that he has bilateral hearing loss related to noise exposure during active service.  Specifically, he claims to have been exposed to noise from weapons on the firing range during basic training, and during combat in World War II.

All of the Veteran's service treatment records are not available.  Therefore, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the resolving reasonable doubt in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because these records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The Board still must evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Available service medical records, which consist only of the Veteran's discharge physical examination report dated in March 1946, show that the Veteran had a normal whisper test of 15/15 bilaterally at the time of his discharge.  However, the Board has also considered the Veteran's statements concerning in-service noise exposure and his documented duty assignments, to include the Veteran's military occupational specialty listed as Heavy Machine Gunner, and his award of the M1 Rifle Marksman badge, noted on his service separation form.  In giving due consideration to the places, types, and circumstances of his service, noise exposure in service is conceded.  38 U.S.C.A. § 1154(a) (2012).  In-service incurrence of injury is therefore met as to acoustic trauma.  The Board also notes that there is no dispute that the Veteran is competent to report hearing loss symptoms he experiences because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).

The post-service medical records show that the Veteran was first diagnosed with hearing loss during VA outpatient treatment in 2004.  At that time, he reported a childhood history of bilateral earaches, ear infections, and drainage.  He continued to be diagnosed with bilateral hearing loss in 2007 and 2009.  In 2009, he was established as a hearing aid patient.  None of the post-service medical evidence of record suggests that the Veteran's diagnosed bilateral hearing loss was related to noise exposure during his active military service.

At a May 2010 VA examination, the Veteran reported military noise exposure from machine guns during basic training and combat without hearing protection.  He also reported occupational noise exposure while working in the coal industry, welding, repairs, and maintenance, for 22 years and through employment in remodeling and plumbing repairs, without hearing protection.  He did not report any recreational noise exposure.  The Veteran was diagnosed with moderately severe to profound mixed hearing loss in the right ear, and moderate to profound sensorineural hearing loss in the left ear.  The examiner, an audiologist, opined that it was not at least as likely as not that the Veteran's hearing loss was associated with military noise exposure.  The rationale was that the Veteran had a normal whisper test bilaterally upon discharge; the first report of hearing loss in the claims file was from 2004; and the Veteran had a long history of occupational noise exposure.

The Veteran's report of a continuity of hearing loss since service is competent evidence of a continuity of symptomatology.  However, he first reported that continuity years after service and only in connection with a claim for VA compensation.  Furthermore, the first contemporaneous evidence of hearing loss in the record is from 2004 VA treatment records, more than 50 years after his discharge from active service.  Furthermore, the May 2010 VA audiologist who examined the Veteran and reviewed the claims folder and has opined that the Veteran's hearing loss is not related to service.  There is no contrary medical opinion of record.  The Board finds that the May 2010 VA opinion was based on a full review of the record.  Furthermore, the examiner considered the Veteran's history of noise exposure in service, and onset of hearing loss many years after service, with his reports of a continuity of symptomatology since that time.  The opinion is complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for bilateral hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  It would require medical expertise to say that the current hearing loss identified long after service, is the result of in-service noise exposure.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his hearing loss.  38 C.F.R. § 3.159(a)(1),(2) (2012).  The Board finds that the examiner's opinion is more persuasive than the Veteran's assertions of continuity of symptomatology.

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for bilateral hearing loss on a direct basis is not in order.  The Board also notes that without clinical evidence of manifestation of hearing loss to a compensable degree within a year after discharge, presumptive service connection also is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND
The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

VA must provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The Veteran contends that he has left and right foot disabilities related to his active service.  

All of the Veteran's service treatment records are not available.  Available service treatment records show that the Veteran's feet were evaluated as normal at the time of his discharge physical in March 1946.  

The post-service medical evidence of record, which consists entirely of VA outpatient treatment records from the VA Bay Pines Health Care System and the VA Upstate New York Health Care System, shows that the Veteran has been treated for bilateral onychocyrptosis and flatfoot.  The evidence also shows that during treatment for right foot pain in July 2003, the Veteran reported that his right foot was run over by a golf cart.  He also reported that he had previously fractured the right heel when working construction.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  When a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is competent to attest to his symptoms regarding left and right foot pain.  Such symptoms are observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  

The Veteran is competent to report bilateral foot pain in service, and a continuity of symptoms since.  Current medical records show that the Veteran has been diagnosed with left and right foot disabilities, namely onychocyrptosis and flatfoot.  However, contemporaneous evidence of a left or right foot disability in the years following service is not of record.  

Accordingly, an examination and opinion are needed to determine the nature and etiology of any currently demonstrated left or right foot disabilities.  38 U.S.C.A. § 5103A(d) (West 2002).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Schedule the Veteran for a VA examination to determine the etiology of any current left or right foot disability, including bilateral onychocyrptosis and flatfoot.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide an opinion as to whether any current left or right foot disability is at least as likely as not (50 percent probability or more) related to a disease or injury in service.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided.

2.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


